IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


BRUCE J. CHASAN, ESQ.,                     :   No. 55 EAL 2021
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
WILLIAM H. PLATT, ESQ., RETIRED            :
SUPERIOR COURT JUDGE, SUSAN                :
PEIKES GANTMAN, SUPERIOR COURT             :
JUDGE, MARIA MCLAUGHLIN,                   :
SUPERIOR COURT JUDGE,                      :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of May, 2021, the Petition for Allowance of Appeal is

DENIED.